Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 12, 2015

                                      No. 04-15-00246-CV

                                Marco Antonio HERNANDEZ,
                                         Appellant

                                                v.

                                      Lisa HERNANDEZ,
                                            Appellee

                      From the County Court at Law, Starr County, Texas
                                 Trial Court No. CC-10-03
                         Honorable Romero Molina, Judge Presiding


                                         ORDER
       A filing fee of $195.00 was due when this appeal was filed but it was not paid. See
TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN THE SUPREME COURT, IN CIVIL
CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT
LITIGATION (Misc. Docket No. 13-9127, Aug. 16, 2013). The clerk of the court notified
appellant of this deficiency in a letter dated April 23, 2015. The fee remains unpaid. Rule 5 of
the Texas Rules of Appellate Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay –
       at the time an item is presented for filing – whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

       We therefore order appellant, not later than May 22, 2015 to either (1) pay the
applicable filing fee or (2) provide written proof to this court that he is indigent or otherwise
excused by statute or the Texas Rules of Appellate Procedure from paying the fee. See TEX. R.
APP. P. 20.1 (providing that indigent party who complies with provisions of that rule may
proceed without advance payment of costs). If appellant fails to respond satisfactorily within the
time ordered, this appeal will be dismissed. See TEX. R. APP. P. 42.3.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court